Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant’s amendment dated 11/29/20222 in which claims 1, 2, 5, 9, 11, and 13 were amended, claims 4, 6-8 and 12 were cancelled, and claims 14-17 were added has been entered of record. Currently, claims 1-3, 5, 9-11, and 13-17 are pending in light of the amendment.

Claim Objections
Claim 1 is objected to because of the following informalities:  “that are defined” is plural yet refers to a singular noun. Appropriate correction is required.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

	Claims 1-3, 5, and 9-11, 13-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tsai (U.S. Patent Publication 2012/0081962).

Claim 1. A method of programming a non-volatile memory cell in a memory array, that are defined by input voltage lines and bitlines arranged in a flash memory device (Flash array defined by input voltage wordlines and bitlines Tsai, Fig 4), the method comprising: applying a programming voltage to a selected memory cell to be programmed (Selected WL Vpgm Tsai Fig 5) and an unselected memory cell (pulse at Unselected WL Fig 5) , wherein the programming voltage allows a change of the unselected memory cell within a range specified (range is to 0-10V); boosting a region of the unselected memory cell (Fig 15 teaches unselected region 180 boosted by capacitive coupling); and setting a threshold programming time of a programming pulse (Vpgm time is taught in Fig 5) to apply to the memory cells, wherein the threshold programing time (Vpgm time is taught in Fig 5) is set when the unselected memory cell during programming is about to be programmed (Unslected WL is set to high during Vpgm) substantially followed by the programming voltage (period is set after activation of the programing pulse thus substantially followed by the programming voltage as seen in Fig 5).

Claim 2. The method of claim 1, further comprising: applying a programming pulse having a duration that is about or less than the threshold programming time to the unselected memory cells (Unselected WL programming pulse has a duration about that of Vpgm Fig 5).

Claim 3. The method of claim 2, wherein the programming pulse begins to ramp down to a ground potential at or near the threshold time (when Vpgm end it is ramped down to GND as seen in Fig 5).

Claim 5. The method of claim 2, wherein the programming pulse is applied to a gate line connecting the selected memory cell and the unselected memory cell (Program voltages are is applied to a gate line as seen in Fig 4).

Claim 9. The method of claim 2, the duration of the programming pulse is maintained to be long enough after a ramp-up and before a ramp-down as long as the programming pulse is lowered to at or near the ground potential at or near the threshold programming time (as seen in Fig 5 Vpgm is maintained to be long enough after a ramp-up and before a ramp-down. The programming pulse is lowered to at or near the ground potential after Vpgm as seen in Fig 5).

Claim 10. The method of claim 1, a degree of the unselected memory cell disturbed by the programming of the selected memory cell is limited or reduced within a range that a sense amplifier circuit connected to the cell in the memory array can output correct value (sense amplifiers are coupled to the bitlines, Tsai [0069] also shown in Fig 22. Disturbance is limited by boosting address in claim 1 so that the sense amp circuit can output correct values.).

Claim 11. A non-volatile memory device comprising: a non-volatile memory cell array (NAND Flash Tsai Fig 4) having a plurality of input voltage lines, a plurality of bitlines, and a plurality of memory cells organized into a memory block having a plurality of the input voltage lines and bitlines (Flash array defined by input voltage wordlines and bitlines Tsai, Fig 4); and a voltage signal pulse generator connected to the memory cell array, configured to (configured to is functional language) apply a programming pulse to the memory block (Vpgm Tsai Fig 5), wherein the programming pulse has a threshold programming time (Vpgm time is taught in Fig 5)  that is set when a memory cell that is not selected for programming is about to be programmed (Unslected WL is set to high during Vpgm) substantially followed by the programming pulse (period is set after activation of the programing pulse thus substantially followed by the programming voltage as seen in Fig 5).

Claim 13. The non-volatile memory device in claim 11, wherein the threshold programming time is further defined when an absolute magnitude of a voltage difference between a floating gate of the unselected memory cell and a boosted region of the unselected memory cell (between GND and 10V as seen in Fig 5) reaches a threshold value defined followed by the programming pulse (followed by the Vpmg programing pulse as seen in Fig 5).

Claim 14. The method of claim 1, wherein the threshold programming time is further defined when an absolute magnitude of a voltage difference between a floating gate of the unselected memory cell and a boosted region of the unselected memory cell (between GND and 10V as seen in Fig 5) followed by the programming voltage reaches a threshold value predefined (followed by the Vpmg programing pulse as seen in Fig 5).

Claim 15. The method of claim 14, wherein the threshold value is a maximum voltage difference between the floating gate and the boosted region of the unselected memory cell to prevent unwanted programming of the unselected memory cell  (between GND and 10V as seen in Fig 5)

Claim 16. The method of claim 14, wherein the boosted region of the unselected memory cell includes a source region (top side of 180 Fig 15), a drain region (bottom side of 180 Fig 15), and a channel region between the source and the drain regions of the unselected memory cell (between top and bottom side), formed on a corresponding substrate (formed on the corresponding substrate of the transistors of Fig 15).

Claim 17. The method of claim 16, wherein the boosted region is boosted to a
specific voltage level by a voltage potential on the floating gate of the unselected memory cell (Fig 15 teaches region 180 boosted by capacitive coupling of a voltage potential on the floating gate of the unselected memory cell).

Response to Arguments

Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive. 
Newly amended independent claims 1 and 11 are addressed in the 102 above.
Newly added claims 14-17 are address in the 102 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LAPPAS/
Primary Examiner, Art Unit 2827